Citation Nr: 0127101	
Decision Date: 12/07/01    Archive Date: 12/11/01

DOCKET NO.  00-21 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether the reduction in rating for residuals of 
adenocarcinoma of the prostate secondary to herbicide 
exposure with a history of prostatitis and bladder 
diverticulum from 100 percent to 60 percent, effective August 
1, 2000, was proper. 

2.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to May 1973.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2000 rating decision by the Houston, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which reduced the assigned evaluation for 
residuals of adenocarcinoma of the prostate secondary to 
herbicide exposure with a history of prostatitis and bladder 
diverticulum from 100 percent to 60 percent, effective August 
1, 2000.  The RO also discontinued entitlement to special 
monthly compensation based on the need for regular aid and 
attendance or being housebound.  A notice of disagreement was 
received in May 2000, a statement of the case was issued in 
October 2000, and a substantive appeal was received in 
October 2000.  

The Board notes that in February 2000, the RO proposed to 
reduce the assigned rating for residuals of adenocarcinoma of 
the prostate secondary to herbicide exposure with a history 
of prostatitis and bladder diverticulum from 100 percent to 
60 percent.  The RO notified the veteran by letter that same 
month of its intentions, of his right to contest the 
reduction, and of his right to a hearing on the matter.  The 
RO received a written statement from the veteran in March 
2000 expressing his disagreement with the proposed reduction.  
In April 2000, the RO wrote the veteran and informed him that 
his statement could not be accepted as a notice of 
disagreement because the action was only a proposal and the 
appellate process could only be initiated after a final 
decision had been made.  The RO informed the veteran that if 
he had additional evidence that the proposed reduction should 
not be made, he should provide them with that evidence before 
April 28, 2000.  No further response having been received 
from the veteran, the RO issued a rating decision in April 
2000 reducing the assigned evaluation for residuals of 
adenocarcinoma of the prostate secondary to herbicide 
exposure with a history of prostatitis and bladder 
diverticulum from 100 percent to 60 percent.  As noted above, 
the veteran subsequently appealed to the Board contesting the 
reduction in rating.  Thus, although styled differently by 
the RO, the propriety of the rating reduction is the actual 
issue on appeal.

The Board notes that the veteran requested a Board hearing in 
his October 2000 substantive appeal; however, he withdrew 
that request in a September 2001 written statement.  Thus, 
this case is properly before the Board for appellate 
consideration.

The Board further notes that in November 2000, the veteran 
submitted a written statement seeking entitlement to service 
connection for diabetes mellitus, claimed as secondary to 
herbicide exposure.  In a September 2001 written statement, 
the veteran also indicated that he was seeking entitlement to 
increased evaluations of his service-connected post-traumatic 
stress disorder, lower leg condition, bursitis, back strain, 
and tinnitus.  He also indicated that he was seeking service 
connection for a vision condition as secondary to diabetes 
mellitus.  These matters are referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  In a February 2000 rating action, the RO proposed to 
reduce the assigned evaluation for service-connected 
residuals of adenocarcinoma of the prostate from 100 percent 
to 60 percent.  

2.  In an April 2000 rating action, at least 60 days after 
notifying the veteran of the proposed reduction and affording 
him the opportunity to present additional evidence and 
argument, the RO reduced the assigned evaluation to 60 
percent, effective August 1, 2000.  

3.  There has been no local recurrence of a malignant 
neoplasm or metastasis following the May 1999 radical 
retropubic prostatectomy, nor is the veteran undergoing 
surgical, x-ray, antineoplastic chemotherapy or other 
therapeutic procedure in connection with his prostate cancer; 
the veteran's service-connected prostate disability is 
currently manifested by continual urine leakage, urine 
incontinence or stress incontinence requiring the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than four times per day.

4.  The veteran's service-connected disabilities include 
residuals of adenocarcinoma of the prostate secondary to 
herbicide exposure, evaluated as 60 percent disabling; post-
traumatic stress disorder considered 30 percent disabling; 
residuals of a fracture of the distal third left tibia and 
fibula, considered 20 percent disabling; subdeltoid bursitis 
of the right shoulder considered 10 percent disabling; low 
back strain considered 10 percent disabling; tinnitus 
considered 10 percent disabling; hiatal hernia with 
esophagitis and gastritis considered 10 percent disabling; 
bilateral hearing loss considered noncompensable; impotency 
considered noncompensable; and appendectomy considered 
noncompensable; and the veteran is considered totally 
disabled and individually unemployable by reason of his 
service-connected disabilities.  

5.  The veteran's service-connected disabilities do not 
prevent him from caring for his daily personal needs, or 
render him unable to protect himself from the hazards of 
daily living.

6.  The veteran is not substantially confined to his house or 
immediate premises as a result of his service-connected 
disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 100 percent disability 
evaluation for service-connected residuals of adenocarcinoma 
of the prostate secondary to herbicide exposure with a 
history of prostatitis and bladder diverticulum have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.105, 3.344, 4.115a, 4.115b, Diagnostic Codes 
7527, 7528 (2001).  

2.  The criteria for entitlement to special monthly 
compensation based on being housebound or in need of the 
regular aid and attendance of another person have not been 
met.  38 U.S.C.A. § 1114, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.350, 3.352 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations and implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new law and regulation in regard to the 
issues decided herein.  The record includes VA examination 
reports as well as VA outpatient treatment records.  
Significantly, no additional pertinent evidence has been 
identified by the veteran as relevant to the issues on 
appeal.  The Board therefore finds that the record as it 
stands is adequate to allow for equitable review of the 
veteran's appeal.

Furthermore, the veteran and his representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the benefits sought.  
The discussions in the rating decision and statement of the 
case have informed the veteran and his representative of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  The Board therefore finds that the 
notice requirements of the new law have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the veteran of the 
information and evidence necessary to substantiate the 
claims.  Consequently, these issues need not be referred to 
the veteran or the veteran's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
veteran.  See generally Sutton v. Brown, 
9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (July 24, 1992).  

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

I.  Rating Reduction

Factual Background

A review of the record reflects that in May 1999, the veteran 
underwent radical retropubic prostatectomy and pelvic lymph 
node dissection.  A May 1999 pathology report demonstrated 
well-differentiated prostatic adenocarcinoma, Gleason's grade 
5 out of 10.  In an October 1999 rating decision, the RO 
determined that a 100 percent evaluation was warranted for 
adenocarcinoma of the prostate secondary to herbicide 
exposure with a history of prostatitis and bladder 
diverticulum, effective from May 17, 1999.  

Upon VA examination dated in January 2000, it was noted that 
the veteran did not require x-ray therapy or chemotherapy 
following the May 1999 prostatectomy and pelvic lymph node 
dissection.  The veteran reported increased impotence and 
incontinence since the May 1999 surgery.  It was noted that 
the veteran wore pads and changed them about five times a 
day.  It was also noted that he wore pads at night because of 
loss of urine and inability to control his urine.  It was 
noted the veteran soiled his clothes about twice a week and 
was unable to work because of his recurrent trips to the 
bathroom and the soiling of his clothes.  The examiner noted 
the veteran was impotent and depressed.  The examiner also 
noted the prostate was not palpable.  It was noted the 
veteran had no burning or bladder discomfort and no 
difficulty in passing urine.  A relevant diagnosis of cancer 
of the prostate with radical retropubic prostatectomy in May 
1999, with residual impotence and incontinence, severe, 
wearing five pads per day and several at night, changing 
clothes two times per week, unable to obtain any other type 
of employment due to this severe incontinence problem, was 
noted.  

A March 2000 VA treatment record demonstrates that the 
veteran complained of using three to four diapers per day and 
of nocturia two to three times per night.  The veteran denied 
dysuria, hesitancy, urgency, or weakness.  Physical 
examination noted a constant dripping of urine.  In May 2000, 
the veteran underwent placement of an artificial urinary 
sphincter.  The operative report notes a history of 
persistent urinary incontinence requiring the use of at least 
four pads per day.  

Analysis

As noted in the introduction section of this decision, the 
instant appeal is as to the propriety of a rating reduction, 
not entitlement to an increased evaluation.  See Dofflemeyer 
v. Derwinski, 2 Vet. App. 277 (1992); Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  The determination of whether 
restoration of a disability rating is warranted is to be 
based on review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is 
assembled, the Secretary is responsible to determining 
whether the preponderance of the evidence supports the 
reduction.  If so, the claim for restoration of the 
disability rating is denied; if the evidence supports 
restoration of the previous rating, or is equally balanced, 
the claim for restoration is allowed.  See Kitchens v. Brown, 
7 Vet. App. 320 (1995).

Following a thorough consideration of the evidence of record, 
the Board concludes that the preponderance of the evidence 
supports the reduction in rating for residuals of 
adenocarcinoma of the prostate from 100 percent to 60 
percent.  

Where a reduction in evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance will be prepared setting forth 
all material facts and reasons.  The beneficiary will be 
notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefor, 
and will be given 60 days for the presentation of additional 
evidence to show that compensation payments should be 
continued at their present level.  If additional evidence is 
not received within that period, final rating action will be 
taken and the award will be reduced or discontinued.  See 
38 U.S.C.A. § 5112; 38 C.F.R. § 3.105(e).  

The Board notes that the RO informed the veteran of the 
proposed reduction in February 2000, that the reduction was 
not confirmed until April 2000, and that the reduction was 
not effective until August 2000.  Thus, it appears that the 
RO followed the proper procedures in notifying the veteran of 
the proposed reduction and provided him with an appropriate 
period of time to submit evidence.  

When considering a reduction in rating, 38 C.F.R. § 3.344(a) 
provides that it is essential that the entire record of 
examinations and the medical-industrial history be reviewed 
to ascertain whether a recent examination is full and 
complete, including all special indications indicated as a 
result of general examination and the entire case history.  
Examinations less full and complete than those on which 
payments were authorized or continued will not be used as a 
basis of reduction.  Ratings on account of diseases subject 
to temporary or episodic improvement, such as manic 
depression, other psychotic reaction, or epilepsy, will not 
be reduced on any one examination, except in those instances 
where all the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated.  
Moreover, though material improvement in the physical or 
mental condition is clearly reflected, the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  See 38 C.F.R. § 3.344 (a), (b).  The 
provisions of paragraph (a) and (b) apply to ratings which 
have been continued for five years or more.  The Board notes 
that at the time of the rating reduction, the veteran's 100 
percent disability rating for residuals of adenocarcinoma of 
the prostate had been in effect since May 1999, less than 
five years.  Thus, the provisions of 38 C.F.R. § 3.344(a)(b) 
are not for application in this instance.  Therefore, a 
disability such as the one in the present case is viewed as a 
disability which had not become "stabilized" and was likely 
to improve.  As such, it may be subject to reduction based on 
reexaminations disclosing improvement.  See 38 C.F.R. 
§ 3.344(c).  The Board also notes that in determining whether 
the RO was justified in reducing the rating, VA is required 
to establish by a preponderance of the evidence that the 
reduction was warranted.  Brown v. Brown, 5 Vet. App. 413, 
421 (1993).

The veteran's service-connected residuals of adenocarcinoma 
of the prostate are rated pursuant to Diagnostic Codes 7527-
7528.  The provisions of Code 7527 call for rating prostate 
gland injuries and postoperative residuals to be rated as 
voiding dysfunction or urinary tract infection, whichever is 
predominant.  Pursuant to Diagnostic Code 7528, a 100 percent 
evaluation is warranted when the evidence indicates malignant 
neoplasms of the genitourinary system.  A note to this 
diagnostic code states that following the cessation of 
surgical, x-ray, antineoplastic chemotherapy or other 
therapeutic procedure, the rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of 
six months.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
§ 3.105(e) of this chapter.  If there has been no local 
reoccurrence or metastasis following the cessation of 
surgical, x-ray, antineoplastic chemotherapy or other 
therapeutic procedure, then the disability is to be rated as 
voiding dysfunction or renal dysfunction, whichever is 
predominant.  A review of the medical evidence reveals no 
evidence of reoccurrence or metastasis of the veteran's 
carcinoma subsequent to his radical retropubic prostatectomy 
in May 1999.  Thus, the veteran's postoperative residuals of 
adenocarcinoma of the prostate are properly evaluated under 
either voiding dysfunction, renal dysfunction, or urinary 
tract infection, whichever is predominant, pursuant to 
Diagnostic Codes 7527 and 7528.  The symptomatology is 
evaluated pursuant to 38 C.F.R. § 4.115a (ratings of the 
genitourinary system-dysfunctions).  See 38 C.F.R. § 4.115a.

The veteran's postoperative residuals of adenocarcinoma of 
the prostate are most appropriately evaluated in terms of 
voiding dysfunction, as there is no medical evidence of 
record reflecting either renal dysfunction or urinary tract 
infection.  Voiding dysfunction is rated under the three 
subcategories of urine leakage, urinary frequency, and 
obstructed voiding.  Urine leakage involves ratings ranging 
from 20 to 60 percent.  A 60 percent evaluation contemplates 
continual urine leakage, post-surgical urinary diversion, 
urinary incontinence, or stress incontinence requiring the 
use of an appliance or the wearing of absorbent materials 
which must be changed more than 4 times per day.  A 40 
percent evaluation is warranted for leakage requiring the 
wearing of absorbent materials which must be changed 2 to 4 
times per day.  A 20 percent evaluation contemplates leakage 
requiring the wearing of absorbent materials which must be 
changed less than 2 times per day.  See 38 C.F.R. § 4.115a.

Urinary frequency encompasses ratings ranging from 10 to 40 
percent.  A 40 percent rating is warranted for a daytime 
voiding interval of less than one hour, or awakening to void 
5 or more times per night.  A 20 percent evaluation 
contemplates a daytime voiding interval of between one and 
two hours, or awakening to void three to four times per 
night.  A daytime voiding interval of between two and three 
hours, or awakening to void two times per night warrants a 10 
percent evaluation.  See 38 C.F.R. § 4.115a.

Finally, obstructed voiding entails ratings ranging from 
noncompensable to 30 percent.  A 30 percent rating 
contemplates urinary retention requiring intermittent or 
continuous catheterization.  A 10 percent rating is warranted 
for marked obstructive symptomatology (hesitancy, slow or 
weak stream, decreased force of stream) with any one or 
combination of the following:  (1) post-void residuals 
greater than 150 cubic centimeters (cc's); (2) uroflowmetry; 
markedly diminished peak flow rate (less than 10 cc's per 
second); (3) recurrent urinary tract infections secondary to 
obstruction; (4) stricture disease requiring periodic 
dilatation every 2 to 3 months.  A noncompensable evaluation 
is warranted for obstructive symptomatology with or without 
stricture disease requiring dilatation 1 to 2 times per year.  
See 38 C.F.R. § 4.115a.

The January 2000 VA examination report notes that the claims 
folder had been reviewed.  The examiner noted that the 
veteran was not required to undergo x-ray therapy or 
chemotherapy following the radical retropubic prostatectomy 
and pelvic lymph node dissection.  The examiner noted severe 
residual incontinence requiring the wearing of five pads 
during the day and several at night as well as the changing 
of clothes two times per week.  Those findings are consistent 
with the VA treatment records noting constant leakage of 
urine and the use of several pads each day.  

The evidence does not indicate that the veteran currently 
suffers from a malignant neoplasm of the genitourinary 
system; however, the evidence does demonstrate symptomatology 
consistent with a 60 percent evaluation for continual urine 
leakage, urinary or stress incontinence requiring the use of 
an appliance or the wearing of absorbent materials which must 
be changed more than four times per day.  Thus, the Board 
concludes that the rating reduction for service-connected 
residuals of adenocarcinoma of the prostate secondary to 
herbicide exposure with a history of prostatitis and bladder 
diverticulum from 100 percent to 60 percent, effective August 
1, 2000, was consistent with the evidence of record.  The 
reduction was properly based on a VA examination which 
effectively showed improvement by demonstrating that the 
veteran was not undergoing x-ray treatment or chemotherapy 
after the May 1999 surgical procedure.  The evidence does not 
show recurrence of the cancer.  Under these circumstances, 
applicable diagnostic criteria call for rating the residual 
disability on residuals.  The 60 percent rating in effect is 
the highest schedular rating available under available 
ratings for residuals of the veteran's prostate cancer and 
surgery.  

II.  Entitlement to Special Monthly Compensation

Increased compensation is payable to a veteran in need of 
regular aid and attendance.  See 38 U.S.C.A. § 1114(1); 
38 C.F.R. § 3.350(b).  The following factors will be accorded 
consideration in determining that need:  inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  See 38 C.F.R. § 3.352(a).  

"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph, "bedridden" will be that 
condition which, through its essential character actually 
requires that the claimant remain in bed.  The fact that the 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal function which the 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the veteran's 
condition is such as would require him to be in bed.  They 
must be based on the actual requirement of personal 
assistance from others.  See 38 C.F.R. § 3.352(a).  

Special monthly compensation may also be payable pursuant to 
38 U.S.C. § 1114(s) and 38 C.F.R. § 3.350(i) where the 
veteran has a single service-connected disability rated as 
100 percent disabling and (1) has additional service-
connected disability or disabilities independently ratable at 
60 percent, separate and distinct from the 100 percent-
disability and involving different anatomical segments or 
bodily systems, or (2) is permanently housebound by reason of 
service-connected disability or disabilities.  This 
requirement is met when the veteran is substantially confined 
as a direct result of service-connected disabilities to his 
or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  See 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  

In this case, the veteran is service-connected for residuals 
of adenocarcinoma of the prostate secondary to herbicide 
exposure, evaluated as 60 percent disabling; post-traumatic 
stress disorder considered 30 percent disabling; residuals of 
a fracture of the distal third left tibia and fibula, 
considered 20 percent disabling; subdeltoid bursitis of the 
right shoulder considered 10 percent disabling; low back 
strain considered 10 percent disabling; tinnitus considered 
10 percent disabling; hiatal hernia with esophagitis and 
gastritis considered 10 percent disabling; bilateral hearing 
loss considered noncompensable; impotency considered 
noncompensable; and appendectomy considered noncompensable.  
The veteran is also entitled to special monthly compensation 
pursuant to 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) on 
account of loss of use of a creative organ and he is also 
considered individually unemployable by reason of service-
connected disabilities.  

Following a thorough consideration of the evidence of record, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for special monthly compensation 
on the basis of being housebound or in need of regular aid 
and attendance.  The veteran's service-connected disabilities 
noted above do not meet the percentage requirements under 
38 C.F.R. § 3.350(i)(1).   

The Board must also consider whether the veteran qualifies 
for special monthly compensation by reason of being in need 
of aid and attendance or by being factually housebound as a 
result of service-connected disabilities as provided by 
38 C.F.R. §§ 3.350 and 3.352.  The overall evidence indicates 
that the veteran's service-connected disabilities have 
resulted in some restrictions or limitations, but also 
reflects that he retains the ability to leave his home and 
has done so.  The record indicates that the veteran has been 
able to appear for VA examination and clinical treatment.  
Although the record demonstrates that the veteran ambulates 
with a cane and a limp, it does not demonstrate that he is 
immobile or unable to drive a car.  In sum, the record does 
not reveal a disability picture that is consistent with 
substantial confinement to one's dwelling and immediate 
premises.  

Furthermore, the evidence does not demonstrate that the 
veteran's service-connected disabilities render him in need 
of aid and attendance.  He is able to dress and undress 
himself, to keep himself ordinarily clean and presentable, 
and the veteran is not bedridden.

The evidence also does not reflect that his service-connected 
disorders have rendered the veteran unable to attend to the 
wants of nature, or have resulted in mental incapacity which 
requires care or assistance on a regular basis to protect the 
veteran from hazards or dangers incident to his daily 
environment.  

It is beyond dispute in this case that the veteran is 
severely disabled as a result of his service-connected 
disabilities.  The severity of his service-connected 
disabilities is attested to by the fact that overall he is 
rated as permanently and totally disabled, and undoubtedly, 
his disabilities significantly impact on the quality of his 
life.  Nevertheless, the fact that the veteran is so limited 
is not consistent with being in need of regular aid and 
attendance as defined by the applicable legal criteria.  The 
evidence does not demonstrate that the veteran is incapable 
of attending to the wants of nature or that he requires care 
or assistance to protect him from hazards or dangers of his 
environment.  Thus, although some of the veteran's service-
connected disabilities have been found by medical 
professionals to be severe, there has been no finding by a 
health care provider that he is unable to perform the 
activities of daily living by reason of his symptoms, so as 
to require the regular aid and attendance of another person.  
Under these circumstances, the veteran has not shown that he 
is in need of regular aid and attendance as a result of his 
service-connected disabilities.  

Thus, the Board finds that the preponderance of the evidence 
is against the veteran's claim of entitlement to special 
monthly compensation based on being housebound or in need of 
regular aid and attendance.  In reaching this decision, the 
Board has considered the applicability of the doctrine of 
reasonable doubt.  However, inasmuch as there is no 
approximate balance of positive and negative evidence with 
respect to any issue material to the claim, that doctrine is 
not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

The appeal is denied as to both issues.  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

